Citation Nr: 1224812	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from August 1981 to October 1981.  She had additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision (notice was sent to the Veteran in December 2004) of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A TDIU was denied therein.  The Veteran perfected an appeal as to this determination.

In May 2010, the Veteran testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter for additional development in October 2010.  This development fully or at least substantially has been completed, as set forth in more detail below.  Accordingly, adjudication on the merits now may proceed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determination is based on review of the Veteran's claims file in addition to her Virtual VA "eFolder." 

As noted by the Board in October 2010, the Veteran appears reasonably to have raised the issues of reopening entitlement to service connection for diabetes mellitus and for hypertension both as secondary to her service-connected disabilities.  These issues have not been adjudicated yet by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  They accordingly once again are referred to the AOJ for appropriate action.

The issue of the Veteran's entitlement to service connection for a spine disability, to include as secondary to her service-connected disabilities, has been raised in a June 2012 statement from her representative.  Like above, this issue has not been adjudicated yet by the AOJ.  The Board therefore does not have jurisdiction over it.  Accordingly, it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities, which are considered as one disability with a present evaluation of 40 percent does not meet the minimum percent evaluation requirement of one service-connected disability evaluated at at least 60 percent.

2.  The evidence does not show that the Veteran is unemployable by reason of her service-connected disabilities alone.



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This applies to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of the disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  


Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was informed via letter dated in September 2004 of the criteria for establishing a TDIU, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements required at the time.  It further predated the initial adjudication by the AOJ, which in this case also is the RO, in November 2004.  The later-required disability rating and effective date elements (Dingess was decided after 2004) were addressed in a letter dated in March 2006.  Proper VA process in the form of an April 2006 statement of the case as well as January 2009, February 2009, August 2009, and April 2012 supplemental statements of the case followed.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).   Nothing more is required.  It follows that the January, February, and August 2009 letters readdressing some of the notice elements went above and beyond.



Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Service treatment records, service personnel records, VA treatment records, and private treatment records concerning the Veteran have been associated with the claims file, whether through VA's efforts to obtain such records identified by her, through her submitting such records on her own behalf, or both.  The Veteran's Social Security Administration (SSA) records were obtained by VA in compliance with the Board's October 2010 remand.  

VA examinations addressing one or more of the Veteran's service-connected disabilities were conducted in September 2004, January 2006, March 2006, and in December 2010 as directed in the Board's October 2010 remand.  The examiners who conducted the latter two examinations reviewed the claims file.  The examiner who conducted the January 2006 did not do so, and there is no indication whether or not the examiner who conducted the September 2004 examination did so.  Yet this is of no consequence because the Veteran accurately reported her relevant history at these two early examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  She additionally did so at the latter two examinations.  


Further, each examiner interviewed the Veteran regarding her relevant symptomatology, performed a physical assessment, and either reviewed or undertook diagnostic testing as applicable.  The examiner who conducted the December 2010 examination complied with the Board's remand in rendering an opinion concerning the effect her service-connected disabilities have on her ability to work.  As such, the VA examinations collectively answer all questions necessary to render the determination made herein.  The Board accordingly finds them adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

In addition to the aforementioned opinion, an opinion concerning the effect the Veteran's service-connected disabilities as a whole have on her ability to work was rendered by the Director of the Compensation and Pension (C&P) Service in March 2012.  This opinion was based upon a memorandum setting forth the facts of the case, as is required.  See 38 C.F.R. § 4.16(b) (requiring that a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue be supplied to the Director).  It also was based upon an independent review of the claims file.  No other deficiencies suggesting inadequacy in the opinion are found by the Board.

Discussion of the Veteran's May 2010 Travel Board hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to a TDIU was identified as an issue at the hearing.  It was explained in that information was elicited from the Veteran concerning her work history as well as the impact of her service-connected disabilities on her ability to work.  Sources of evidence relevant in this regard were identified during this process.  In particular, the Veteran named providers who have commented upon her capacity for work.  She also mentioned the existence of SSA records.  These records thereafter were obtained, as noted above.

Significantly, neither the Veteran nor her representative has identified any additional development necessary for a fair adjudication that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  TDIU

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  

When jobs are not realistically within her physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if her service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, she still is deemed totally disabled under the Schedule for Rating Disabilities if she satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If she has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation:  (1) disabilities of 1 or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of her service-connected disability or disabilities.  Id. 

Where the Veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the C&P Service because VA, to include the Board, cannot assign a TDIU on an extraschedular basis in the first instance.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Stanton v. Brown, 5 Vet. App. 563 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993).  Yet VA, to include the Board, may decide the propriety of an extraschedular TDIU if the Director reaches a negative determination.  Floyd, 9 Vet. App. at 88; see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614  (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Currently, the Veteran is service-connected for three disabilities:  right knee lateral instability, right knee arthritis, and left knee arthritis.  A 20 percent evaluation went into effect for her right knee lateral instability prior to commencement of the instant claim in August 2004.  From February 23, 2011, to May 31, 2011, a temporary total evaluation of 100 percent was in effect for surgical treatment necessitating convalescence.  The previous 20 percent evaluation resumed effective June 1, 2011.  A 10 percent evaluation for the Veteran's right knee arthritis ultimately was awarded as of the date of the instant claim.  A 10 percent evaluation for her left knee arthritis was awarded effective June 13, 2005.  

Both of the service-connected disabilities for the period from the commencement of the instant claim in August 2004 through June 12, 2005, involved the Veteran's right lower extremity as well as concerning her musculoskeletal system.  They accordingly will be considered as one disability with an evaluation rounded to 30 percent.  See 38 C.F.R. § 4.25.  The three of the service-connected disabilities for the period beginning June 13, 2005, involve both of the Veteran's lower extremities as well as concern her musculoskeletal system.  They accordingly also will be considered as one disability with an evaluation including the bilateral factor rounded to 40 percent except for the period involving a temporary total evaluation.  Id.; 38 C.F.R. § 4.26.  

It follows from the above that the minimum percent evaluation requirement of one service-connected disability evaluated at at least 60 percent is not met at any point during the period on appeal other than that for which a temporary total evaluation already has been assigned.  Treating each knee disability separately (20, 10, and 10 percent) would result in a combined rating of 40 percent.  See 38 C.F.R. § 4.25.  Such is well shy of the schedular requirement of 70 percent as per 4.16(a).  As such, a TDIU may be awarded only on an extraschedular basis for the timeframe in which there was no temporary total evaluation.  The remaining question with respect to this timeframe is whether the Veteran's service-connected disabilities alone render her unemployable.  Only the most salient evidence is presented below in conjunction with the applicable rating criteria although all the evidence has been reviewed.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

With respect to level of education, special training, and previous work experience, the Veteran has indicated the following in various statements to VA, to her healthcare providers, and/or during the May 2010 Travel Board hearing.  She has two years of college education.  In the early 1980's she completed technical training and training related to being an administrative specialist.  In the late 1990's and/or early 2000's, she completed a computer course.  Her work background is in the clerical and custodial fields.  Specifically, she was a medical transcriptionist until her position was eliminated, then a custodian at the post office until she hurt her left foot, and finally as a custodial worker and clerical clerk/assistant for a public school system.  The Veteran last worked in this position in June 2004.  She notes that this is because of her service-connected disabilities and "all the secondary conditions."  Her neck, back, and systemic arthritis were mentioned in particular in this latter regard.  Finally, the Veteran noted several times that she has not tried to obtain employment since June 2004.  Yet she once stated that she tried to go back to medical transcription but was unsuccessful.

The Veteran reported having had six right knee surgeries upon VA examination in July 2003, about a year prior to the period on appeal.  She also reported right knee pain, swelling, buckling, stiffness, decreased strength, and decreased range of motion.   She noted being able to stand and copy documents for only 10 minutes as a result.  Additionally, she noted an inability to kneel, stoop, climb a ladder, or walk over a quarter mile.  Her use of bilateral knee braces first was noted.  Right knee findings included tenderness, laxity, and some decreased range of motion, speed, strength, and endurance.  X-rays were negative.

Permanent disability was found to exist in the Veteran by Dr. M.J. in November 2003.  However, it was opined that she could return to her usual job.  

In January 2004, Dr. J.C. similarly indicated that the Veteran could return to her work as a custodian.

Dr. B.M. performed a consultation in March 2004, at which the Veteran complained of neck, back, and upper extremity symptoms as a result of her job.  Reference was made to a January 2004 document by Dr. M.J. containing findings and diagnoses pertinent thereto as well as a determination that the Veteran has "permanent factors of disability."

A medical report for California Public Employees Retirement System (CalPERS) dated in May 2004 by Dr. C.M. notes that the Veteran was injured on the job as a consequence of repetitive improper work station.  The symptoms she reported, findings made, and diagnoses rendered related to her neck, back, and shoulders.  It was determined that she was presently and permanently incapacitated from performing her usual duties as a custodian.  

VA and private treatment records dated since the instant claim was filed in August 2004 reflect the Veteran's complaints, generally with respect to both knees, of pain, locking, giving way, and instability.  Tenderness regularly was found in them.  Bilateral crepitation, grinding in the right knee, and bilateral slight maltracking also but less frequently was found.  Seldom, if ever, found was swelling, effusion, or instability.  Although some decreased bilateral range of motion was found, bilateral range of motion most often was normal or full.  It indeed was characterized both as good with respect to both knees and excellent with respect to the right knee.  Gait usually was described as normal, though there are some exceptions to include reference to antalgic wide-based gait.  Ambulation further usually was described as normal.  

In September 2004, the Veteran's employer indicated that she was being paid extended sick leave, that she had filed for disability retirement with CalPERS, and that her employment would terminate in October 2004.  Her position was listed as senior custodian.  

The Veteran reported right knee pain, swelling, buckling, and stiffness causing leg lack of endurance and fatigue as well as bilateral knee weakness at the September 2004 VA examination.  As a result, she reported difficulty with standing, walking more than a block, squatting, bending, lifting, and stair climbing.  Tenderness, swelling, lateral laxity, and some decreased range of motion and strength in the right knee were found.  X-rays showed moderate to advanced osteoarthritis and suggested pseudogout.

November 2004 VA X-rays of the Veteran's right knee were negative.  However, December 2004 VA magnetic resonance imaging (MRI) showed an undisplaced vertical tear of the posterior horn of the medial meniscus, chronic patellar tendonitis, and small joint effusion in this knee.

Dr. C.M. determined on a December 2004 life insurance disability questionnaire that the Veteran is totally disabled from her job and any other work due to her neck, back, knees, and lower extremities.  


Dr. C.M. stated in a January 2005 letter that the Veteran is "permanently disabled due to her back condition."  Pain in her neck, back, and knees then was mentioned.  Dr. C.M. next opined that the Veteran's "condition has been complicated by her injuries from the service and subsequent treatment from same.  At this time she is unemployable..."  It was not felt that her condition would improve significantly.

In a March 2005 letter, Dr. F.N. stated that his opinion that the Veteran is substantially incapacitated was based on his findings to include those related to the neck.

CalPERS indicated in a March 2005 letter that the Veteran had been found substantially incapacitated for the performance of her usual duties as a senior custodian with a public school system as well as substantially incapacitated for the performed of usual duties of other positions for state public agencies based on her "orthopedic (neck and back) conditions."  Her disability retirement immediately went into effect.

Private treatment records dated in August 2005 show that the Veteran sought emergency care for symptoms such as diabetes, being very cold, and double vision.  They also show that time off from work was authorized for her for two days.

VA X-rays of the Veteran's knees dated in November 2005 were negative.  January 2006 private X-rays showed no evidence of degenerative changes.  No other abnormalities were noted.

Upon January 2006 VA examination, the Veteran complained of right knee pain, swelling, locking, giving way, and lack of endurance causing an inability to walk more than half a block without sitting and resting for at least 10 minutes and an inability to kneel.  She reported using a cane 10 percent of the time and a walker 30 percent of the time in addition to a brace.  Tenderness, slight effusion, some decreased range of motion, speed, and strength, as well as a limping gait heavily favoring the right leg and an inability to deep knee bend were found.  Some decreased range of motion and strength also was found in the left knee.  No stability problems were found, but this portion of the examination was characterized as limited.  X-rays of the right knee were normal.  Difficulty in determining whether the Veteran being too disabled from work is "secondary to the back or to knee problems or a combination of both from her history" was noted.  

A private treatment record dated in February 2006 notes that bilateral "knee exam is actually fairly benign."

Dr. M.K. stated in a February 2006 letter that the Veteran's right knee manifests marked tenderness, mild effusion, slight limitation of motion, and no gross instability.  Dr. M.K. similarly stated that her left knee manifests mild tenderness, good mobility, and no instability.  It was recommended that she undergo surgery to repair the tear in the meniscus of her right knee.

The Veteran primarily reported bilateral knee pain upon VA examination in March 2006.  Right knee tenderness, some crepitus, and some decreased range of motion were found.  Left knee tenderness and some decreased range of motion also were found.  X-rays of unspecified date were noted to show some evidence of degenerative changes.  

Private MRI of the Veteran's right knee dated in April 2006 showed no significant abnormality.  An April 2006 private scanogram including of the knees was normal.


The SSA determined that the Veteran was not disabled in January 2007.  Most of the discussion in this regard concerned her knees, neck, and back with some mention of her shoulders, arms, and feet.  It was noted that her "numerous complaints and expressed limitations ... are rather extreme in proportion to the paucity of objective medical signs and findings."  Little credence was placed on Dr. C.M.'s January 2005 opinion, as it was the only one indicating the Veteran cannot work and determined to be unsupported by the objective medical signs and findings.  Finally, reference was made to the testimony of a vocational specialist that the Veteran could perform her usual work as a mailroom clerk or, at the least, a variety of unskilled entry-level sedentary jobs existing in the national economy.

Beginning in April 2007, VA treatment records reflect that the Veteran is "unemployed, left foot 2003-2004 molten's (sic) neuroma."

VA X-rays taken in July 2008 showed no significant abnormality in either knee.

The Veteran reported bilateral knee pain, locking, and giving way during a SSA internal medicine consultation dated in August 2008 by Dr. S.S.  Tenderness, crepitation, and some decreased range of motion were found in each.  In addition to her knees, the Veteran's neck, back, left foot, diabetes, hypertension, and dizziness/vertigo were addressed.  It was opined that she had several work limitations.

Dr. B.M. noted in a December 2008 consultation that myofascial pain syndrome, headaches, sleep issues, and symptoms of the neck, back, and upper extremities resulted in her becoming too disabled for regular employment in 2004.  The Veteran's current complaints of pain in her knees, feet, wrists, neck and back were set forth.  Her "most pressing area of pain" was in her neck and back.  With respect to her knee pain, she complained of a resulting inability to crouch, crawl, kneel, squat, climb, stand more than 10 to 15 minutes, or ambulate without using a cane.  Findings included favoring the right lower extremity during ambulation, bilateral knee pain and tenderness, and marked crepitus but no swelling and gross stability.  

It was determined by Dr. B.M. that the Veteran's knee conditions, identified as her most longstanding, "significantly limits the work she can perform in a standing or walking position."  Her feet conditions were determined to make performing activities in a weight bearing position difficult.  As such, it was concluded that the Veteran is limited to sedentary jobs due to her knees and feet.  Her neck and back conditions were determined by Dr. B.M. to impact work by producing an inability to sit for more than 10 minutes and the requirement to alternate with lying supine, something noted to be "almost never tolerated" in the workplace.  The Veteran's hypertension, diabetes, and hypercholesterolemia were determined to limit her fitness for work.  Diabetes and hypertension, in particular, were found to limit her effectiveness in the workplace due to chronic fatigue secondary to medication usage.  Finally, Dr. B.M. stated that her use of narcotics for pain control would need to be accommodated in the workplace.  Dr. B.M. concluded by opining that the Veteran cannot adequately compete in either the California or national labor markets.

In January 2009, the SSA reversed its previous determination.  It was concluded that the Veteran was disabled as a result of her knees, neck, back, diabetes, hypertension, left foot, hands, mental status, and the need for hormone replacement therapy.  

A December 2009 VA treatment record reveals that the Veteran is able to walk on a treadmill despite her knees.  A February 2010 VA treatment record reveals that in addition to being able to walk on a treadmill despite her knees, the Veteran regularly walks her dog.

The Veteran testified at the May 2010 Travel Board hearing regarding her knees.  She also testified that she is "a mess" due to stage two thyroid cancer, having her gallbladder taken out, diabetes, high blood pressure, and a neck/back condition.  She then immediately testified that she cannot stand or walk correctly and cannot sit for too long.

Upon VA examination in December 2010, the Veteran reported bilateral knee pain and locking as well as right knee giving way.  Mention also was made of bilateral swelling, stiffness, weakness, and fatigability.  The Veteran recounted that past trials of light duty work were not successful due to her knee symptoms.  She indicated that as a result of them she can sit only for less than 30 minutes, cannot drive for more than 40 miles, cannot stand for more than five minutes, limps, cannot walk more than basically around the house, cannot maneuver stairs, cannot exercise, and can only lift and carry five pounds.  She thus indicated that she cannot perform jobs requiring sitting, driving, standing, or walking.  She additionally indicated that her pain medication limits her ability for mentally challenging work.  The Veteran's neck, back, hips, feet, diabetes, and hypertension conditions were acknowledged.  It was noted that she was "quite labile," a somewhat unclear historian, and became angry when requested to further clarify her medical history.  Yet it also was noted that she was pleasant and cooperative.  Findings included an antalgic gait and bilateral tenderness to the extent that stability testing was impossible as well as decreased range of motion.  June 2010 private X-rays of the Veteran's knees showing mild bilateral degenerative joint disease/arthritis were referenced.  The examiner opined that the Veteran "is not able to perform any substantial gainful employment at this time due to [her] bilateral knee disability" without consideration of her other conditions.  The Veteran's complaints and the information in the claims file were cited for rationale.

Surgery was performed on the Veteran's right knee in February 2011, as noted above.

The Director of the C&P Service concluded in a March 2012 letter that a TDIU on an extraschedular basis is not warranted.  It was conceded that the Veteran's service-connected knee disabilities affect her occupational functioning.  However, the evidence was not found to show that they alone are enough to preclude all types of employment to include sedentary employment.  A determination was made that the December 2010 VA examiner's opinion that the Veteran is unemployable as a result of her knees is unsupported by this evidence.  Other opinions concerning her employability, such as those from Dr. C.M. in January 2005, Dr. F.N. in March 2005, and Dr. B.M. in December 2008, were determined to show that her nonservice-connected back and neck disabilities are the predominant disabilities which cause her unemployment.  

Based on the above, it is conceded that the Veteran's service-connected right knee lateral instability, right knee arthritis, and left knee arthritis detract from her occupational functioning.  Yet the Board finds that these disabilities alone do not render her completely unable to function occupationally.  They alone do not render her unemployable, in other words.

Numerous opinions have been rendered that the Veteran is unemployable or significantly disabled/incapacitated, which suggests unemployability.  One is inconclusive.  Specifically, difficulty in determining whether the Veteran being too disabled from work is "secondary to the back or to knee problems or a combination of both from her history" was noted.  The rest of the opinions are conclusive, however.

Some of these conclusive opinions do not mention the Veteran's service-connected knee disabilities and instead concern nonservice-connected disabilities which cannot be considered.  Dr. M.J. apparently found permanent disability due to conditions of her neck, back, and upper extremity.  Dr. C.M. similarly found permanent incapacitation due to conditions of her neck, back, and shoulders in May 2004.  Substantial incapacitation was found by Dr. F.N. due to a condition of the Veteran's neck.  CalPERS, which had knowledge of at least some and perhaps all of the aforementioned opinions, determined that she was substantially incapacitated based on her orthopedic conditions of the neck and back.  Dr. B.M. initially found that she was too disabled for employment because of myofascial pain syndrome, headaches, sleep issues, and conditions of her neck, back, and upper extremities.  Although not an opinion, VA treatment records similarly documented that the Veteran is unemployed as a result of the left foot condition of Morton's neuroma.  

Some of the conclusive opinions were based upon consideration of the Veteran's service-connected knee disabilities as well as nonservice-connected disabilities which cannot be considered.  C.M. indicated in December 2004 that she was totally disabled from working stemming from conditions of her knees as well as her neck, back, and lower extremities.  In January 2005, Dr. C.M. found that she was permanently disabled and unemployable due to a back condition with additional mention of her knees and neck.  The SSA originally determined that the Veteran was not disabled as a result of her knees, neck, and back in combination with her less problematic shoulders, arms, and feet.  Later, the SSA determined that she was disabled as a result of her knees, neck, back, diabetes, hypertension, left foot, hands, mental status, and the need for hormone replacement therapy.  This was based, at least in part, on Dr. S.S. finding that she had several work limitations in consequence of her knees, neck, back, left foot, diabetes, hypertension, and dizziness/vertigo.  Dr. B.M., following his initial finding, opined that the Veteran cannot adequately compete in either the California or national labor markets because of her knees, feet, neck, back, hypertension, diabetes, hypercholesterolemia, chronic fatigue, and use of narcotics for pain control.  Though not an opinion, she herself testified to being "a mess" with various limitations due not only to her knees but also to thyroid cancer, having her gall bladder removed, diabetes, high blood pressure, and conditions of the neck and back.  Being very cold and double vision additionally were noted on one occasion.

In fact, only two conclusive opinions concerning the impact on employment as a result of the Veteran's service-connected knee disabilities alone without consideration of nonservice connected disabilities are of record.  The December 2010 VA examiner concluded that her service-connected knee disabilities alone render her unemployable.  The Director of the C&P Service, albeit a non-medical professional, concluded that her service-connected knee disabilities alone do not render her unemployable.  Thus, one positive and one negative opinion are of record.

Yet the Board does not find the evidence to be in equipoise such that the doctrine of reasonable doubt would be triggered to grant an extraschedular TDIU.  This is because the weight/probative value that can be assigned to each of the opinions differs.  Factors that may be considered in assessing the weight/probative value of a medical opinion include a physician's access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, whether a rationale for the opinion was offered and if so what it was, the degree of certainty provided, and the qualifications and expertise of the examiner.  See Nieves, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Consideration first is given to the December 2010 opinion of the VA examiner.  It is presumed that VA examiners are competent.  Cox v. Nicholson, 20 Vet. App. 563 (2007); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Even if this were not true, of note is that the examiner who conducted the December 2010 VA examination is a physician.  No problems with this examiner's qualifications or expertise thus are found.  Discussed above was that this examiner reviewed the claims file as well as interviewed the Veteran, performed a physical assessment, and utilized diagnostic testing.  It follows that the examiner was sufficiently informed prior to rendering the opinion as well as performed an examination of adequate scope.  There was no uncertainty expressed in providing the opinion.  

Other factors, however, are problematic.  The December 2010 VA examiner's opinion is not very thorough or detailed.  It indeed is only a paragraph in length.  The several other opinions (see aforementioned) were not discussed at all.  Most significantly, a rationale of the Veteran's complaints and the information in the claims file was provided but the factual premise underlying it is inaccurate.  This is because her complaints, while competent, further are not credible based on the record.  The determination of the Director of the C&P Service that the opinion is unsupported by the evidence is found to be correct, in other words.  

Lay evidence may provide sufficient support for a claim if it is both competent and credible.  Barr, 21 Vet. App. at 307.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran is competent to discuss her knee symptoms and the impact they cause, in terms of particular limitations and thus also of ability to work, since this would be experienced by her.  Id. (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  In weighing credibility, factors for consideration include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is not credible primarily as a result of two of these factors.

In this regard, the knee symptoms reported by the Veteran as well as their impact is facially plausible.  Yet the December 2010 VA examiner himself indicated that she was "quite labile," somewhat unclear with respect to her history, and resentful when clarification was attempted.  She indeed appears to have exaggerated.  The SSA additionally noted that her subjective complaints and expressed limitations are extreme in proportion to the objective medical evidence.  It is acknowledged that the determination containing this notation later was reversed.  However, VA is not bound by any SSA determination.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  It follows that neither the original nor the later SSA determination must be accepted.  The aforementioned notation from the original determination rather is accepted as accurate due to its agreement with the record.  Examination of the Veteran's knees was characterized as "fairly benign" on one occasion.  

Of specific note is that her range of motion in either or both of her knees generally was decreased upon examination or consultation but was normal or full more often than decreased when assessed during regular treatment.  Likewise, that her gait and ambulation most often were normal whereas gait and ambulation difficulties generally were found upon examination or consultation is of note.  The Veteran indeed reported having to use a cane and walker in addition to knee braces as well as a deteriorating inability to walk at these examinations and consultations.  Yet treatment records indicate that she is able to walk on a treadmill and regularly walks her dog.  Diagnostic testing, albeit somewhat inconsistent, tends to show no to only moderate abnormality.

The aforementioned inconsistencies finally raise considerable suspicion as to the Veteran's motive.  They indeed suggest that her reports of her knee symptoms and their impact is based on her self-interest in gaining financially.  As noted above, a TDIU would be granted on an extraschedular basis if it is found that her service-connected knee disabilities alone render her unemployable.  Such potentially could result in the Veteran's receipt of increased VA compensation benefits.

For the foregoing reasons, the positive opinion of the December 2010 VA examiner is clearly outweighed by the negative opinions of record.  The totality simply does not support the finding made in the December 2010 report.  The Director of the C&P Service made that exact conclusion.  The Board concurs.  

The qualifications and expertise of the Director are not up for debate.  It indeed is reiterated that the Director is the only person designated to provide an opinion in circumstances such as are present here.  Discussed above was that the claims file was reviewed.  All pertinent evidence set forth above with the exception of recent VA treatment records, which are contained in the Virtual VA "eFolder" had been associated with the claims file as of that time.  It follows that the Director not only sufficiently was informed prior to rendering the opinion, as was the VA examiner but was the most informed of the individuals who have rendered opinions.  

That the Director did not perform an examination is inconsequential.  There is no requirement that the Director do so.  Further, the examinations performed by others were of sufficient scope and available for review in the claims file.  No uncertainty was expressed in providing the opinion.  It is adequately thorough and detailed given that it spans three pages and includes a discussion of other notable opinions of record.  An overall conclusion from these opinions indeed was drawn that the Veteran's nonservice-connected neck and back disabilities are the predominant causes of her unemployment.  The Director, in contrast to the December 2010 VA examiner, finally provided a rationale with an accurate underlying factual premise.  Reliance was not placed upon the Veteran's incredible reports of her knee symptoms and their impact.  Consideration of the evidence as a whole, which is not supportive of a finding that her knees alone render her unemployable, instead was relied upon.

In determining that the Veteran's service-connected knee disabilities do not render her unemployable, consideration has been given to the types of jobs the evidence shows she is capable of as it relates to her level of education, special training, and previous work experience.  Sedentary positions specifically were found to be within her capacity.  Dr. B.M. indeed determined that she is significantly limited as a result of her knees only from employment entailing standing or walking.  The SSA vocational specialist further found that the Veteran was able to perform unskilled entry-level sedentary jobs notwithstanding her knees as well as other nonservice-connected conditions.  It follows that the same would be true had her knees been the sole conditions assessed.  The Veteran is qualified for sedentary employment.  She has some college education and computer, administrative specialist, and medical transcription training.  Some of her previous work experience has been in sedentary positions.  Indeed, she have been a medical transcriptionist as well as a clerical clerk/assistant.  There thus is no indication that, if she looked, she would be unable to obtain and maintain a sedentary job of at least the unskilled entry-level contemplated by the SSA vocational specialist or perhaps even of a somewhat skilled mid-level commensurate with her education, training, and past employment history.

The preponderance of the evidence, in sum, is against the Veteran's entitlement to a TDIU.  The benefit of the doubt rule therefore is inapplicable, and the benefit sought is denied.

Discussion of one final point is necessary.  All of the above findings apply to the situation currently present, in which there is service-connection only for right knee lateral instability, right knee arthritis, and left knee arthritis.  It is recognized that the Veteran may be awarded service connection for diabetes mellitus, for hypertension, and/or for a spine disability in the near future in light of the referrals to the AOJ/RO made herein for consideration of her entitlement to such benefits.  The issue of entitlement to a TDIU is not "inextricably intertwined" with the aforementioned service connection issues, however.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that issues are "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue).  To hold otherwise would mean that entitlement to a TDIU never could be adjudicated since the possibility always exists that another disability will become service-connected.  

As such, there is no need to defer adjudication of the Veteran's entitlement to a TDIU pending adjudication of the aforementioned service connection issues.  Id. (holding that this is the appropriate remedy for "inextricably intertwined" issues).  She is free to submit another claim of entitlement to a TDIU in the future, whether as a result of her being granted service connection for one or more additional disabilities or otherwise.  New findings will be made regarding whether her service-connected disabilities alone render her unemployable/ unable to secure and follow a substantially gainful occupation (whichever is applicable) should she choose to do so.


ORDER

A TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


